Exhibit 10.80

jcpenney

Notice of Stock Option Grant

J. C. Penney Company, Inc.

Name

Employee ID

[Associate Name]

[EEID]

 

Date of Grant

Option Grant Price Per Share

Number of NSO Shares Granted

 

[Grant Date]

[Grant Price]

[Grant Amount]

 

 

This Notice of Non-Qualified Stock Option ("NSO") gives you the right to
purchase the total number of shares of Common Stock of 50¢ par value ("Common
Stock") of J. C. Penney Company, Inc. ("Company") at the option grant price per
share as shown above.  This option is subject to and will be governed by all the
terms, rules, and conditions of the J. C. Penney Company, Inc. 2012 Long-Term
Incentive Plan (“Plan”), and to the extent such term, rules, and conditions of
the Plan are not modified by this Notice, and, if applicable, the implementing
resolutions (“Resolutions”) approved by the Human Resources and Compensation
Committee of the Board of Directors.  Capitalized terms not otherwise defined
herein shall have the respective meanings assigned to them in the Plan and, if
applicable, the Resolutions.

 

Vesting Terms

 

This option shall become exercisable (“vest”) in accordance with the following
schedule provided you are actively Employed with the Company on the applicable
vesting date with no break in service.

 

Normal Vesting Date

Percent Vesting

First Anniversary of Date of Grant

33-1/3%

Second Anniversary of Date of Grant

33-1/3%

Third Anniversary of Date of Grant

33-1/3%

 

Exercise Terms Following Termination of Employment

 

As provided in Article IX of the Plan, 100% of this option will become
immediately exercisable, without regard to the Normal Vesting Dates above, on
your Employment Termination following a Change of Control of the Company.

 

A pro rata portion of this option will vest and become immediately exercisable,
without regard to the Normal Vesting Dates above, in the event of your
termination of Employment due to Retirement, Disability, death, job
restructuring, reduction in force, or unit closing.  The pro rata portion of
this option that will vest in the event of your termination of Employment due to
Retirement, Disability, death, or job restructuring, reduction in force or unit
closing will be determined by multiplying the “Number of NSO Shares Granted”
from above by a fraction, the denominator of which is 36 and the numerator of
which is the number of months from the date of grant to the effective date of
your termination of Employment.  The number of options that have already vested
according to the terms herein will be subtracted from the prorated amount and
the remaining prorated options will become immediately exercisable.  Any options
which have not already vested or for which exercisability is not accelerated
will expire on such employment termination. 

 

Notwithstanding the foregoing, if you are party to a termination agreement, and
your Employment is terminated due to an involuntary termination of Employment
without Cause under, and as defined in that termination agreement, then the
number of options that will become exercisable will be determined according to
the terms of the underlying termination agreement subject to (a) the execution
and delivery of a release in such form as may be required by the Company and (b)
the expiration of the applicable revocation period for such release.

 

If your Employment is terminated for Cause then any unexercised options will
expire as of the date of your employment termination for Cause.

 

Please see the Plan for all terms, rules, and conditions, including the
post-termination of Employment exercise period applicable to this NSO.

 

Recoupment

 

As provided in Section 12.19 of the Plan this Award is subject to a compensation
recoupment policy adopted by the Board or the Committee prior to or after the
effective date of the Plan, and as such policy may be amended from time to time
after its adoption. 

 

This stock option grant does not constitute an employment contract.  It does not
guarantee employment for the length of the vesting period or for any portion
thereof.



--------------------------------------------------------------------------------